
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

[CONFORMED COPY]


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into
this 7th day of May 2003, by and among STEPHEN RUSSO ("Employee"), MRS. FIELDS'
ORIGINAL COOKIES, INC., a Delaware corporation ("MFOC"), and MRS. FIELDS FAMOUS
BRANDS, INC., a Delaware corporation (the "Company").

RECITAL

        Whereas, each of the Company and MFOC has determined that it is in their
interest to employ Employee, and Employee has agreed to be employed by the
Company and MFOC, on the terms set forth in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Employee, the Company and MFOC hereby agree as
follows:

AGREEMENT

        1.    DUTIES.    Effective as of May 15, 2003 (the "Effective Date"),
the Company and MFOC do hereby hire, engage, and employ Employee as the
President and Chief Executive Officer of the Company and MFOC, and Employee does
hereby accept and agree to such hiring, engagement, and employment, and
effective as of May 11, 2003, Employee will be employed by the Company and MFOC
on a transitional basis. Employee shall serve the Company and MFOC in such
positions fully, diligently, competently, and in conformity with provisions of
this Agreement and the corporate policies of the Company and MFOC as they
presently exist, and as such policies may be amended, modified, changed, or
adopted during the Period of Employment, as hereinafter defined.

        During the Period of Employment, Employee shall also serve as the Chief
Executive Officer and President of each subsidiary or affiliate of the Company
that is now or that becomes a part of the Mrs. Fields Company Group. As used in
this Agreement, the term the "Mrs. Fields Company Group" shall mean and refer to
the Company and the Company's subsidiaries from time to time.

        Subject to specific elaboration by the Board of Directors of the Company
as to the duties (which shall be consistent herewith and with Employee's offices
provided for hereunder) that are to be performed by Employee and the manner in
which such duties are to be performed, the duties of Employee shall entail those
duties customarily performed by a president and chief executive officer of a
company with a sales volume and the number of employees commensurate with those
of the Company. Provided, however, that at all times during the Period of
Employment, Employee shall perform those duties and fulfill those
responsibilities and refrain from those activities that are reasonably
prescribed or proscribed by the Board of Directors of the Company to be
performed or refrained from by him consistent with his positions with the
Company.

        Employee shall be responsible and report only to the Company's full
Board of Directors and to said Board's Executive Committee.

        Effective as of the Effective Date and during the Period of Employment,
the Company shall cause Employee to be elected a member of the Company's Board
of Directors (the "Board"), provided Employee is legally qualified to so serve,
and Employee shall, if so elected, serve as a member of the Board for no
additional consideration.

        Throughout the Period of Employment, Employee shall devote his full
time, energy, and skill to the performance of his duties for the Company and for
the benefit of the Company and the Mrs. Fields Company Group, vacations and
other leave authorized under this Agreement excepted. The foregoing
notwithstanding, Employee shall be permitted to (i) engage in charitable and
community affairs, (ii) act as a director of any corporations or organizations
outside the Mrs. Fields Company Group not in competition with the Company or any
member of the Mrs. Fields Company Group, not to exceed three (3) in number, and
receive compensation therefor, and (iii) to make investments of any character in
any business or businesses not in competition with the Company or any member of
the Mrs. Fields Company Group and to manage such investments (but not be
involved in the day to day operations of any such business), provided, in each
case and collectively, that the same does or do not constitute or involve
Employee in a conflict of interest vis-à-vis the Company or any member of the
Mrs. Fields Company Group or interfere with the performance of Employee's duties
under this Agreement.

        Employee shall exercise due diligence and care in the performance of his
duties for and the fulfillment of his obligations to the Company and MFOC under
this Agreement.

        The Company shall furnish Employee with office, secretarial and other
facilities and services as are reasonably necessary or appropriate for the
performance of Employee's duties hereunder and consistent with his positions as
the President and Chief Executive Officer of the Company.

        The Company, MFOC and Employee agree that Employee does not plan to
relocate to Salt Lake City until such time as the Company and Employee may
mutually determine and that instead Employee will commute from his residences in
Rhode Island, New York City or Orlando, Florida to either the Company's
headquarters or other locations where he needs to go on the Company's business.
MFOC agrees to reimburse Employee for his air travel commuting costs on
regularly scheduled flights of commercial airlines and Employee agrees to use
his best judgment in planning his commuting so as to minimize the expense to
MFOC. If Employee and the Company later determine that he should relocate to
Salt Lake City, MFOC will provide an appropriate executive relocation program.

        2.    PERIOD OF EMPLOYMENT.    The Period of Employment shall, unless
sooner terminated as provided herein, be three (3) years commencing on the
Effective Date.

        Unless the Company or Employee gives notice of termination as provided
under this Agreement, this Agreement will automatically renew on each annual
anniversary from the Effective Date for a successive three-year period.

        3.    COMPENSATION.    

        (a)    BASE SALARY.    During the Period of Employment, MFOC shall pay
Employee, and Employee agrees to accept from MFOC, in payment for his services a
base salary of Four Hundred Thirty Thousand Dollars ($430,000) per year ("Base
Salary"), payable in equal semi-monthly installments or at such other time or
times as Employee and MFOC shall agree. Upward adjustment to the Base Salary
shall be considered by the Company's Board of Directors not less frequently than
annually.

        (b)    PERFORMANCE BONUS.    MFOC shall also pay Employee an annual
performance bonus with a target of 60% of Base Salary, and a range of 0% to 100%
of Base Salary, with such performance bonus for fiscal 2003 being guaranteed at
60% of the aggregate amount of Base Salary payable during the period from
May 15, 2003 through December 31, 2003 and such performance bonus for fiscal
2004 being guaranteed at 60% of the aggregate amount of Base Salary payable
during the period from January 1, 2004 through May 15, 2004. The performance
bonus in subsequent years will be based upon the performance of the Company
against mutually agreed targets and the Board of Directors' assessment in its
sole discretion of Employee's performance and the impact of Employee's
performance on the financial, operational and strategic performance of the
Company. Performance bonuses are typically paid on or about March 15 of each
calendar year with respect to the preceding calendar year.

        4.    FRINGE BENEFITS.    During the Period of Employment, Employee
shall be entitled to the following fringe benefits.

        (a)    BENEFIT PLANS.    Employee shall be entitled to participate in
all benefit plans and programs generally available to all other senior
management employees of the Company or to all employees of the Company working
in Salt Lake City, Utah, subject to any restrictions specified in such plans and
to receive such other benefits and conditions of employment as are provided to
all other senior officers, or executives of the Company as of the date of this
Agreement.

        (b)    EQUITY PLAN.    As of the Effective Date, Employee shall be
awarded an initial option grant under the Company's Employee Stock Option Plan
(the "Equity Plan") to purchase 250,000 shares of the Company's Common Stock
(the "Common Stock"), representing approximately 4% of the common equity of the
Company on the date of this Agreement. Such options will provide for a purchase
price per share of Common Stock of $18.12, the most recent Board valuation, will
vest 331/3% per year on the anniversary dates of the Effective Date and will
have the other terms and conditions set forth in the Equity Plan and the
standard form of option award agreement, copies of which have been provided to
Employee. Based on Employee's performance, the Board may determine to grant
additional options in the future.

        Anything in this Agreement or in such plan or arrangement to the
contrary notwithstanding, the inclusion in such plan or arrangement of any
provision(s) addressing participation by Employee in such plan or arrangement
for a period of years shall not be interpreted as a promise of continued
employment by the Company for such period of years or any other period of time.

        The plan or arrangement to be proposed by Employee shall provide that
any payments made thereunder, in conjunction with any other payments that
constitute "parachute payments" (as defined in Section 280G(b)(A) of the
Internal Revenue Code) (the "Code"), shall be limited such that no such payments
or portions thereof constitute an "excess parachute payment" (as defined in
Section 280G(b)(1) of the Code) or are otherwise nondeductible by the Company
for tax purposes under any other provision of the Code.

        (c)    VACATION AND OTHER LEAVE.    Employee shall be entitled to such
amounts of paid vacation and other leave, but not less than four (4) weeks
vacation per twelve-month period of employment, as from time to time may be
allowed to the Company's senior management personnel generally, with such
vacation to be scheduled and taken in accordance with the Company's standard
vacation policies applicable to such personnel.

        (d)    HOUSING ALLOWANCE & CAR RENTAL.    For so long as Employee is
commuting to Salt Lake City, he shall receive from MFOC a housing allowance for
each full year of the Term equal to $20,000, payable in advance in pro rata
installments throughout the Term on the dates that Employee receives payments of
his Base Salary. In lieu of an automobile allowance, while in Salt Lake City on
business, Employee may rent an automobile at MFOC's expense.

        (e)    VESTING ON DEATH OR DISABILITY.    Upon any termination of this
Agreement and Employee's employment hereunder by reason of Employee's death or
Permanent Disability, as defined in Section 7(b) ("Death or
Disability—Definition of Permanently Disabled and Permanent Disability"),
provided that the terms and provisions of such plan and applicable law permit,
any theretofore deferred or unvested portion of any award made to Employee in
respect of any retirement, pension, profit sharing, long term incentive, and
similar plans automatically shall become fully vested in Employee, shall be
nonforfeitable, and shall continue in effect and be redeemable by or payable to
Employee (or his designated beneficiary or estate) at the time and on the same
conditions as would have applied had Employee's employment not been so
terminated. It is expressly provided, however, that nothing in this
Section 4(e) shall obligate the Company to provide full vesting upon death or
disability in connection with participation by Employee in the Equity Plan or
other arrangement contemplated under Section 4.

        5.    BUSINESS EXPENSES.    During the Period of Employment, MFOC shall
pay, or in case paid by Employee in the first instance, reimburse Employee for,
any and all necessary, customary, and usual expenses incurred by him in
connection with the performance of his duties hereunder, including, without
limitation, all traveling expenses, and entertainment expenses, upon submission
of appropriate vouchers and documentation and provided that the expenses are
incurred in accordance with MFOC's travel and reimbursement policies from time
to time in effect.

        6.    NO OTHER BENEFITS OR COMPENSATION.    Employee, as a result of his
employment by the Company, shall be entitled to only the compensation and
benefits provided for in this Agreement, subject to the terms thereof, and no
others.

        7.    DEATH OR DISABILITY.    

        (a)    TERMINATION OF EMPLOYMENT.    If Employee dies during the Period
of Employment, Employee's employment shall automatically cease and terminate as
of the date of Employee's death.

        If Employee becomes Permanently Disabled (as hereinafter defined) while
employed by the Company, (i) Employee's employment and the Company's and MFOC's
obligations hereunder, including the payment of Base Salary pursuant to
Section 3(a) ("Compensation—Base Salary") shall continue for a period of ninety
(90) days from the date on which the Employee is determined to be Permanently
Disabled ("Employee's Disability Date"), and (ii) ninety (90) days after the
Employee's Disability Date, Employee's employment and all obligations of the
Company and MFOC hereunder shall automatically cease and terminate.

        In the case of Employee's death or Permanent Disability (as hereinafter
defined), MFOC shall be obligated to pay to Employee (or to Employee's estate in
the case of Employee's death) any Base Salary and any incentive compensation
accrued to Employee as of the date of the Employee's death, or in the case of
Employee's Permanent Disability, as of the Employee's Disability Date. In the
event Employee's employment is terminated on account of Employee's Permanent
Disability, he shall, so long as his Permanent Disability continues, remain
eligible for all benefits provided under any long-term disability programs of
the Company in effect at the time of such termination, subject to the terms and
conditions of any such programs, as the same may be changed, modified, or
terminated for or with respect to all senior management personnel of the
Company.

        (b)    DEFINITION OF PERMANENTLY DISABLED AND PERMANENT
DISABILITY.    For purposes of this Agreement (other than Sections 4(a) ("Fringe
Benefits—Benefit Plans"), 4(e) ("Fringe Benefits—Vesting on Death or
Disability"), and the provisions relating to disability insurance contained in
the last sentence of Section 7(a) ("Death or Disability—Termination of
Employment"), the terms "Permanently Disabled" and "Permanent Disability" shall
mean Employee's inability, because of physical or mental illness or injury, to
perform substantially all of his customary duties pursuant to this Agreement,
and the continuation of such disabled condition for a period of ninety
(90) continuous days, or for not less than one hundred eighty (180) days during
any continuous twenty-four (24) month period. Whether Employee is Permanently
Disabled shall be certified to the Company by a Qualified Physician (as
hereinafter defined), or if requested by Employee a panel of three Qualified
Physicians. If Employee requests such a panel, Employee and the Company shall
each select a Qualified Physician who together shall then select a third
Qualified Physician. The determination of the individual Qualified Physician or
the panel, as the case may be, shall be binding and conclusive for all purposes.
As used herein, the term "Qualified Physician" shall mean any medical doctor who
is licensed to practice medicine in the State of Utah and is reasonably
acceptable to each of Employee and the Company. Employee and the Company may in
any instance, and in lieu of a determination by a Qualified Physician or panel
of Qualified Physicians, agree between themselves that Employee is Permanently
Disabled. The terms Permanent Disability and Permanently Disabled as used herein
may have meanings different from those used in any disability insurance policy
or program maintained by Employee or the Company.

        8.    TERMINATION BY THE COMPANY.    

        (a)    TERMINATION FOR CAUSE.    The Company, by action of its Board of
Directors, may, by providing written notice to Employee, terminate the
employment of Employee under this Agreement for "cause" at any time. The term
"cause" for purpose of this Agreement shall mean:

        (i)    The refusal of Employee to implement or adhere to lawful policies
or directives of the Board of Directors of the Company consistent with this
Agreement; or

        (ii)   Employee's conviction of or entrance of a plea of nolo contendere
to (A) a felony, (B) to any other crime, which other crime is punishable by
incarceration for a period of one (1) year or longer, or (C) other conduct of a
criminal nature that may have an adverse impact on the Company's reputation and
standing in the community; or

        (iii)  conduct that is in violation of Employee's common law duty of
loyalty to the Company; or

        (iv)  fraudulent conduct by Employee in connection with the business
affairs of the Company, regardless of whether said conduct is designed to
defraud the Company or others; or

        (v)   theft, embezzlement, or other criminal misappropriation of funds
by Employee, whether from the Company or any other person; or

        (vi)  any breach of or Employee's failure to fulfill any of Employee's
obligations, covenants, agreements, or duties under this Agreement.

Provided, however, that "cause" pursuant to clause (i) or (vi) shall not be
deemed to exist unless the Company has given Employee written notice thereof
specifying in reasonable detail the facts and circumstances alleged to
constitute "cause", and thirty (30) days after such notice such conduct or
circumstances has not entirely ceased or been entirely remedied. If Employee's
employment is terminated for "cause," the termination shall take effect upon the
effective date (pursuant to Section 24 ("Notices")) of written notice of such
termination to Employee. In the event Employee's employment is terminated for
"cause," neither the Company nor MFOC shall have any obligation to pay Employee
any amounts, including, but not limited to Base Salary or performance bonus, for
or with respect to any period after the effective date of the termination of
Employee's employment for "cause," including any obligation under the Equity
Plan.

        If the Company attempts to terminate Employee's employment pursuant to
this Section 8(a) and it is ultimately determined that the Company lacked
"cause," the provisions of Section 8(b) ("Termination by the Company—Termination
Without Cause") shall apply, and Employee's sole and exclusive remedy for such
breach of this Agreement by the Company and/or any other damages that Employee
shall have suffered or incurred of any nature whatsoever, shall be to receive
the payments expressly called for by Section 8(b) ("Termination by the
Company—Termination Without Cause") with interest on any past due payments at
the rate of eight percent (8%) per year from the date on which the applicable
payment would have been made pursuant to Section 8(b) ("Termination by the
Company—Termination Without Cause") plus Employee's costs and expenses
(including but not limited to reasonable attorneys' fees) incurred in connection
with such dispute.

        (b)    TERMINATION WITHOUT CAUSE.    The Company may, with or without
reason, terminate Employee's employment under this Agreement without "cause" at
any time, by providing Employee thirty (30) days prior written notice of such
termination. If Employee's employment is terminated pursuant to this
Section 8(b), Employee shall not be obligated to render services to the Company
following the effective date of such notice (the "Notice Date") except such
services as are requested by the Company pursuant to Section 11 ("Transition
Period Services"), and as its sole and exclusive obligation and duty to Employee
resulting directly or indirectly from the termination of Employee's employment
with the Company and in full and complete settlement of any and all claims that
Employee may have or claim to have arising directly or indirectly out of the
termination of his employment with the Company, MFOC shall, subject to
Section 12 ("Non Competition") pay Employee, as severance pay, an amount (the
"Severance Amount") equal to the product of multiplying the then current
semi-monthly base salary by forty-eight (48). The Severance Amount shall be
payable by MFOC as follows: (i) Employee shall receive an amount equal to the
Base Salary payable in twelve (12) equal monthly installments commencing on the
Notice Date and (ii) the balance of the Severance Amount is payable on the first
anniversary of the Notice Date. MFOC shall also pay to the Employee a portion of
any performance bonus (the "Bonus Portion"), as determined by the Company's
Board of Directors, referred to in Section 3(b), that, but for the termination
of Employee's employment, would have been paid to Employee for or with respect
to the calendar year in which Employee's employment is terminated. The Bonus
Portion shall consist of that percentage of the said performance bonus
determined by dividing the number of full or partial calendar months during the
calendar year in which Employee's employment is terminated that Employee was in
the employ of the Company by twelve (12). Until the second anniversary of the
Notice Date or until Employee is gainfully employed by another employer, which
ever time period is less, the Company shall allow Employee to continue
participation in the Company's group health insurance plan at the Company's
expense and, if permitted by such plan, in the Company's dental plan at
Employee's expense.

        9.    TERMINATION BY EMPLOYEE.    

        (a)    TERMINATION WITHOUT GOOD REASON.    Employee shall have the right
to terminate this Agreement and his employment hereunder at any time upon thirty
(30) days prior written notice of such termination to the Company. Except as
expressly set forth in Section 11 ("Transition Period Services"), upon the
effective date of any such termination all obligations and rights of Employee
and the Company hereunder shall terminate and cease.

        (b)    TERMINATION WITH GOOD REASON.    If:

        (i)    MFOC fails to provide Employee with the compensation and benefits
called for by this Agreement; or

        (ii)   the Company or MFOC assign Employee to a lower organizational
level than the level at which he is on the date of this Agreement assigned, or
substantially diminishes Employee's assignment, duties, responsibilities, or
operating authority from those specified in Section I ("Duties"); or

        (iii)  the Company is divested, by sale, closure, liquidation,
foreclosure, or other means, of any substantial part of its assets or business
as now held or conducted; or

        (iv)  the Company or MFOC breaches this Agreement and such breach
continues for a period of thirty (30) days after written notice thereof given by
Employee to the Company,

then any one or more of such circumstances shall constitute "Good Reason", and,
subject to the provisions of Section 10 ("Means and Effect of Termination"),
Employee shall have the right to terminate this Agreement and his employment
hereunder for Good Reason, if, thirty (30) days after the effective date of
Employee's notice to the Company of such circumstances constituting Good Reason,
such circumstances continue to exist, and for all purposes of this Agreement any
such termination of this Agreement by Employee shall have the same effects under
this Agreement as the termination of the Employee's employment under this
Agreement by Company without "cause."

        10.    MEANS AND EFFECT OF TERMINATION.    Any termination of Employee's
employment under this Agreement shall be communicated by written notice of
termination from the terminating party to the other parties. The notice of
termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination and shall set forth in reasonable detail the
facts and circumstances alleged to provide a basis for termination, if any such
basis is required by the applicable provision(s) of this Agreement. Any notice
of termination by the Company shall be approved by a resolution duly adopted by
a majority of the directors of the Company then in office. The burden of
establishing the existence of "cause" or Good Reason shall be upon the
terminating party. If Employee's employment is terminated by either party, then
promptly after the effective date of such termination or in the manner and at
the time or times provided in the relevant Section of this Agreement, MFOC
promptly shall provide and pay to Employee, or in case of his death his estate
or heirs, all compensation, benefits, and reimbursements due or payable to
Employee for the period to the effective date of the termination. To the extent
permitted by applicable law, the calendar month in which Employee's employment
is terminated shall be counted as a full month in determining amount and vesting
of any benefits under benefit plans of the Company.

        11.    TRANSITION PERIOD SERVICES.    In the event Employee's employment
is terminated by the Company pursuant to section 8(b) ("Termination by the
Company—Termination Without Cause") or by Employee pursuant to
Section 9(a) ("Termination by Employee-Without Good Reason"), if requested by
the Company in writing, Employee shall render such services, on a part-time
basis for a period not to exceed sixty (60) days after the effective date of the
notice of termination (whether given by the Company or by Employee), as the
Company's Board of Directors reasonably requests for transition purposes.
Employee shall receive no compensation for such services, other than the payment
of the Severance Amount as provided in Section 8(b) ("Termination by the
Company—Termination Without Cause") and reimbursement for expenses incurred by
Employee in providing such services as provided in, and subject to the
provisions of, Section 5 ("Business Expenses").

        12.    NON COMPETITION.    

        (a)   For a period of one year from the date of the termination of
Employee's employment hereunder, Employee shall not become an employee, owner
(except for passive investments of not more than three percent (3%) of the
outstanding shares of, or any other equity interest in, any company or entity
listed or traded on a national securities exchange or in an over-the-counter
securities market), officer, agent or director of any firm or person which
either directly competes with a line of business of the Company at the Notice
Date accounting individually for ten percent (10%) or more of the Company's
gross sales, revenues or earnings before taxes or derives ten percent (10%) or
more of such firm's or person's gross sales, revenues or earnings before taxes.
If, in any judicial proceeding, a court shall refuse to enforce all of the
separate covenants deemed included in this paragraph, the parties intend that
those of such covenants which, if eliminated, would permit the remaining
separate covenants to be enforced in such proceedings shall, for the purpose of
such proceedings, be deemed eliminated from the provisions of this Section 12.

        (b)   In addition to any other remedies that may otherwise be available
for a breach of Section 12 hereof by Employee, Employee agrees that in the event
of such breach he shall irrevocably forfeit any right he may have to any
remaining severance payment to be made under Section 8(b) ("Termination by the
Company—Termination Without Cause") subsequent to such breach.

        13.    ASSIGNMENT.    This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that, in the event of the merger, consolidation, or transfer or sale of
all or substantially all of the assets of the Company and MFOC with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company and MFOC hereunder.

        14.    GOVERNING LAW.    This Agreement and the legal relations hereby
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Utah, which internal laws
exclude any law or rule of the State of Utah, or any interpretation thereof,
that would require or call for the application of the laws of any other state or
jurisdiction hereto.

        15.    ENTIRE AGREEMENT.    Except for the Equity Plan, the related
option award agreement and the Stockholders' Agreement to which any shares of
Common Stock issued under the Equity Plan would be subject, this Agreement
embodies the entire agreement of the parties hereto respecting the matters
within its scope. This Agreement supersedes all prior agreements of the parties
hereto on the subject matter hereof. Any prior negotiations, correspondence,
agreements, proposals, or understandings relating to the subject matter hereof
shall he deemed to be merged into this Agreement and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as set forth
herein.

        This Agreement shall not be modified by any oral agreement, either
express or implied, and all modifications hereof shall be in writing and be
signed by the parties hereto. The provisions of this and the immediately
preceding sentence themselves may not be modified, either orally or by conduct,
either express or implied, and it is the declared intention of the parties
hereto that no provision of this Agreement, including said two sentences, shall
be modifiable in any way or manner whatsoever other than through a written
document signed by the parties hereto.

        16.    WAIVER.    Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.

        17.    NUMBER AND GENDER.    Where the context requires, the singular
shall include the plural, the plural shall include the singular, and any gender
shall include all other genders.

        18.    SECTION HEADINGS.    The section headings in this Agreement are
for the purpose of convenience only and shall not limit or otherwise affect any
of the terms hereof.

        19.    DISPUTE RESOLUTION.    

        (a)    NEGOTIATION AND MEDIATION.    In the event any dispute arises
hereunder, the parties shall first attempt to resolve the dispute by negotiation
in good faith. If the dispute cannot be timely resolved through negotiation, the
parties will, before resorting to any of their remedies at law or in equity, try
to settle the dispute in good faith by mediation in Salt Lake City, Utah or such
other location as the parties may agree, under the then operative mediation
rules of the American Arbitration Association or such other mediation tribunal
or private mediator or mediation services provider as the parties agree. The
mediator shall be such person as the parties mutually agree, but if the parties
have failed to agree on a mediator within seven (7) days after the date on which
any party demands that the parties proceed to mediation, the mediator shall be
selected by the American Arbitration Association or such other mediation
services provider as the parties agree.

        (b)    OTHER REMEDIES.    Failing settlement of the dispute by
negotiation or mediation, the parties shall, unless they mutually agree to
resolve the dispute finally by arbitration, be entitled to pursue their legal
and equitable remedies (subject to the provisions at Section 20 ("Liquidated
Damages-Breach by the Company or MFOC")) in any court having jurisdiction.

        20.    LIQUIDATED DAMAGES—BREACH BY THE COMPANY OR MFOC.    Because the
damages suffered by Employee in such an event would be difficult or impossible
to estimate, establish, ascertain, or prove, and in order to provide Employee
with a remedy in such an event without the necessity and associated cost of
Employee having to establish or prove the damages suffered by Employee as a
result thereof (which remedy the parties hereto have and do agree would be
appropriate and adequate compensation to Employee in such event), in the event
that this Agreement and Employee's employment hereunder shall be terminated
(whether by the Company or Employee) and thereafter Employee shall prevail in
any dispute between Employee and the Company or MFOC relative to, involving, or
concerning the legality of or justification for the termination of this
Agreement and Employee's employment hereunder and any other issues or matters
directly or indirectly arising out of or in connection with such termination and
Employee's employment by the Company, subject to Section 12 ("Non Competition")
Employee shall he entitled to the continued payment of the Base Salary by MFOC
as provided in Section 8(b) ("Termination by the Company—Termination Without
Cause") as liquidated and exclusive damages and not as a penalty, and in such
case this Agreement and Employee's employment hereunder, shall for all purposes
be treated as having been terminated by the Company without "cause" pursuant to
Section 8(b) ("Termination by the Company—Termination Without Cause").

        In the event Employee files any claim, complaint, charge, action, or
lawsuit against the Company, MFOC or their respective employees, agents,
officers, directors, or any other person affiliated or associated with the
Company, with any governmental agency, any state or federal court, or any
mediation or arbitration body or group, for or with respect to a matter, claim,
or incident, known or unknown, which has occurred or arisen or which shall
hereafter occur or arise relative to, involving, or concerning the termination
of this Agreement and Employee's employment hereunder (whether as a result of
action of Employee, the Company or MFOC) and any other issues or matters
directly or indirectly arising out of or in connection with such termination and
Employee's employment by the Company and MFOC, and in such claim, complaint,
action, charge, or lawsuit, Employee alleges or asserts the right to recover,
receive, or be awarded damages from the Company, MFOC or its employees, agents,
officers, directors, or any other person affiliated or associated with the
Company in addition to or in lieu of the liquidated damages expressly provided
for in this Section 20, Employee hereby stipulates, agrees, and consents to the
dismissal or withdrawal, with prejudice, of any such claim, complaint, action,
charge, or lawsuit (collectively, a "Dismissable Claim"). In the event that
Employee files any Dismissable Claim, Employee shall be liable to the party or
parties against whom the Dismissable Claim is filed (the "Nonfiling Party") and
shall indemnify and save the Nonfiling Party harmless from all costs and
expenses, including, but not limited to, attorney's fees, incurred by the
Nonfiling Party and/or the Nonfiling Party's officers, agents, employees,
directors, and/or any other person affiliated or associated with the Nonfiling
Party, if any, in defending or responding to any such Dismissable Claim,
regardless of whether such defense or response is before a state or federal
court or administrative agency or a mediation or arbitration body and regardless
of who might ultimately be deemed to be the prevailing party as to any such
Dismissable Claim.

        21.    ATTORNEY'S FEES.    Employee and the Company agree that in any
dispute resolution proceedings arising out of this Agreement, the prevailing
party shall be entitled to its or his reasonable attorney's fees and costs
incurred by it or him in connection with resolution of the dispute in addition
to any other relief granted, it being understood that MFOC rather than the
Company would make such payment if Employee is the prevailing party.

        22.    INDEMNIFICATION.    If Employee is made a party to, is threatened
to be made a party to, or is otherwise involved in any action, suit, or
proceeding, whether civil, criminal, administrative or investigative (a
"Proceeding") by reason of the fact that he is or was a director, officer, or
employee of the Company or is or was serving at the request of the Company as a
director, officer, employee, or agent of another corporation or of a
partnership, joint venture, trust, or other enterprise, including service with
respect to employee benefit plans, whether before, during or after expiration or
termination of this Agreement, each of the Company and MFOC shall indemnify and
hold Employee harmless to the fullest extent authorized by the Delaware General
Corporation Law, as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Company and MFOC to provide broader indemnification rights than such law
permitted the Company and MFOC to provide prior to such amendment), against all
expense, liability, and loss (including attorneys' fees, judgment fines, ERISA
excise taxes or penalties and amounts paid in settlement) reasonably incurred or
suffered by Employee in connection therewith, and such indemnification shall
continue after Employee ceases to be a director, officer, employee, or agent of
the Company and MFOC and shall inure to the benefit of Employee's heirs,
executors, and administrators. The right to indemnification conferred hereby
shall include the right to be paid by MFOC the reasonable expenses incurred in
defending any Proceeding in advance of its final disposition as such expenses
are incurred. The indemnification provided herein shall not be deemed exclusive
of any other rights to which Employee may be entitled under the Certificate of
Incorporation, Bylaws, any agreement, or vote of stockholders or disinterested
directors of the Company, or otherwise, both as to action in his official
capacity and as to action in another capacity while holding such office or
position, and shall continue with respect to action in such capacities even if
Employee has thereafter ceased to be a director, officer, employee, or agent of
the Company and MFOC, and shall inure to the benefit of Employee's heirs,
executors and administrators. Notwithstanding anything to the contrary in this
Section 22, Employee agrees that the obligation to make any payments in respect
of the Company's and MFOC's indemnification hereunder rests solely with MFOC and
the Company shall not be obligated to make any payments in respect of such
indemnification.

        23.    SEVERABILITY.    In the event that a court of competent
jurisdiction determines that any portion of this Agreement is in violation of
any statute or public policy, then only the portions of this Agreement which
violate such statute or public policy shall be stricken. All portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Furthermore, any court order striking any portion of this
Agreement shall modify the stricken terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

        24.    NOTICES.    All notices under this Agreement shall be in writing
and shall be either personally delivered or mailed postage prepaid, by certified
mail, return receipt requested, (a) if to the Company, to it at c/o Capricorn
Investors III, L.P., 30 East Elm Street, Greenwich, Connecticut 06830 or (b) if
to Employee to him at 5 Timberland Drive, Lincoln, Rhode Island 02865 by the
same means, or in either party's case to such other address or to the attention
of such person as the party has specified by prior written notice to the other
party. Notice shall be effective when personally delivered, or five
(5) business days after being so mailed.

        25.    COUNTERPARTS.    This Agreement may be executed in counterparts
collectively containing the signatures of each of the parties.

[Remainder of Page Intentionally Left Blank.]



        IN WITNESS WHEREOF, the Company and MFOC have caused this Agreement to
be executed by its duly authorized officer, and Employee has hereunto signed
this Agreement, on the date first written above.


 
 
MRS. FIELDS FAMOUS BRANDS, INC., a Delaware Corporation (the "Company")
 
 
By:
 
/s/  HERBERT S. WINOKUR, JR.      

--------------------------------------------------------------------------------

Name: Herbert S. Winokur, Jr.
Title: Director
 
 
MRS. FIELDS' ORIGINAL COOKIES, INC., a Delaware Corporation ("MFOC")
 
 
By:
 
/s/  DUDLEY C. MECUM      

--------------------------------------------------------------------------------

Name: Dudley C. Mecum
Title: Director
 
 
/s/  STEPHEN RUSSO      

--------------------------------------------------------------------------------

Stephen Russo ("Employee")





QuickLinks


EMPLOYMENT AGREEMENT
